Citation Nr: 0723678	
Decision Date: 08/01/07    Archive Date: 08/15/07

DOCKET NO.  04-28 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether the veteran's daughter is entitled to recognition as 
a helpless child on the basis of permanent incapacity for 
self-support prior to attaining 18 years of age. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from July 1918 to December 
1918.  The appellant is the daughter of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision of the 
Washington, D.C., regional office (RO) of the Department of 
Veterans Affairs (VA).  The Pittsburgh, Pennsylvania RO now 
has jurisdiction over this claim. 

The Board notes that recognition of the appellant as a 
helpless child was previously denied in a July 1975 rating 
decision.  However, the Board further notes that the claimant 
in 1975 was not the current appellant, but her mother 
apparently seeking a higher rate of death pension benefits.  
The record indicates that the appellant's mother is deceased.  
It is well established that an appellant's claim does not 
survive their death.  Haines v. West, 154 F.3d 1298 (1998).  
Therefore, the appellant's current claim is not affected by 
the July 1975 decision and will be addressed on a de novo 
basis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that she is entitled to VA benefits as 
a result of being permanently and totally incapable of self 
support prior to attaining the age of 18 years.  38 C.F.R. 
§§ 3.315, 3.356.

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the Board notes that the appellant has not 
received any VCAA notification whatsoever.

There is competent medical opinion that the appellant is 
currently incapable of self support by virtue of disabilities 
that began at birth or in childhood.  There is no competent 
opinion as to whether those disabilities rendered her 
incapable of self support prior to reaching the age of 18.  
Therefore, an examination is necessary.  38 U.S.C.A. 
§ 5103A(d) (West 2002).

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be provided with 
VCAA notification that informs her of any 
information and evidence not of record (1) 
that is necessary to substantiate the 
claim; (2) that VA will seek to provide; 
(3) that she is expected to provide; and 
(4) that she should provide any evidence 
in her possession that pertains to the 
claim.  Furthermore, this notification 
must provide the appellant with 
information pertaining to the potential 
effective date of any award of benefits in 
her claims.  

2.  The appellant should be afforded a 
medical examination to determine whether 
she is incapable of self support by 
reason of mental or physical defect, and 
whether she was incapable of self support 
prior to reaching the age of 18.  The 
claims folder or a copy of the medical 
records contained therein and a copy of 
this remand should be made available to 
the examiner for review in conjunction 
with the examination.  

After completion of the examination and 
review of the records, the examiner 
should answer the following questions:  
1) Is the appellant permanently incapable 
of self support by reason of mental or 
physical defect?  2) If the examiner 
determines that the appellant is 
incapable of self support, is it as 
likely as not (50 percent probability or 
more) that given the nature of her 
disabilities, she was incapable of self 
support at the date she became 18 years 
of age? 

3.  If any benefit sought on appeal, 
remains denied, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
until otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

